                 Case 7:20-cr-00597-NSR Document 44 Filed 06/08/21 Page 1 of 1




                                      CALHOUN 8c LAWRENCE, LLP
                                               ATTORNEYS AT LAW
                                                   81 MAIN STREET

                                                     SUITE 504
                                           WHITE PLAINS, NEW YORK 10601
CLINTON W. CALHOUN, III*                                                                             (914) 946-5900
KERRY A. LAWRENCE••
                                                                                                FAX (914) 946-5906

REBECCA R. BROWN••


 *ALSO ADMITTED IN VA & DC

"ALSO ADMITTED IN CT
                                              June 8, 2021

       BY ECF
       Hon. Nelson S. Roman                                                                  6/8/2021
       United States District Judge
       Southern District of New York                  The Court directs pre-trial services to release Defendant's
       300 Quarropas Street                           passport. The Clerk of Court is directed to terminate the
       White Plains, NY 10601                         motion at ECF No. 44.
               Re:      United States v. John Ciofalo     Dated: June 8, 2021
                        20 Cr. 597 (NSR)                  White Plains, NY

       Dear Judge Roman:

               I am writing to ask that the Court to order the release of John Ciofalo's passport.

              Assistant United States Attorney James A. Ligtenberg consents to the release of Mr.
       Ciofalo's passport.

               Thank you for the Court's consideration of this request.

                                              Respectfully submitted,



                                             Kerry A. Lawrence


      cc:      AUSA James A. Ligtenberg (by ect)
